UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 94-2437



MARTHA A. WILLIAMS,

                                             Plaintiff - Appellant,

          versus

COMMONWEALTH OF VIRGINIA, DEPARTMENT OF SOCIAL
SERVICES; LARRY D. JACKSON, Individually and
in his official capacity as Commissioner of
Social Services of the Commonwealth; HAROLD
HOBSON, Individually and in his official
capacity as Manager of Employee Relations of
the Commonwealth of Virginia Department of
Social Services; EDDIE L. PERRY, Individually
and in his official capacity as Director of
Human Resources of the Commonwealth of Vir-
ginia Department of Social Services; GLORIA J.
ANDERSON, Individually and in her official
capacity as Training Manager for Division of
Child Support Enforcement of the Commonwealth
of Virginia Department of Social Services,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-93-688-3)

Argued:   January 29, 1996                 Decided:   March 28, 1996


Before HALL, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.
2
ARGUED: Harris Dewey Butler, III, BUTLER, MACON, WILLIAMS, PANTELE
& LOWNDES, Richmond, Virginia, for Appellant. William Gatling
Atkinson, Assistant Attorney General, OFFICE OF THE ATTORNEY
GENERAL, Richmond, Virginia, for Appellees. ON BRIEF: Nancy Lang
Lowndes, BUTLER, MACON, WILLIAMS, PANTELE & LOWNDES, Richmond,
Virginia, for Appellant. James S. Gilmore, III, Attorney General
of Virginia, Catherine C. Hammond, Deputy Attorney General, Neil
A.G. McPhie, Senior Assistant Attorney General, OFFICE OF THE
ATTORNEY GENERAL, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Martha Williams appeals (1) the order dated September 15,

1994, granting partial summary judgment to the Commonwealth of Vir-

ginia, and (2) the order dated October 18, 1994,* granting judgment
as a matter of law in the Commonwealth's favor.   Our review of the

record and the arguments of counsel disclose that the appeals are

without merit.    Accordingly, we affirm on the reasoning of the

district court.   Williams v. Comm. of Virginia, Dep't of Social

Services, No. 3:93CV688 (E.D. Va. Sept. 15, 1994 & Aug. 21, 1995)

(memorandum opinions).




                                                          AFFIRMED




      *
        The district court initially entered an order granting
judgment as a matter of law on October 18, 1994, and noted therein
that a written opinion would follow. When the memorandum opinion
was issued on August 21, 1995, the court entered a "Final Order"
again granting judgment as a matter of law and dismissing the case.

                                4